


Exhibit 10.4

 

REVOLVING CREDIT AGREEMENT

 

Dated as of August 15, 2003

 

This Revolving Credit Agreement (this “Agreement”) is by and between FIRST
COMMUNITY BANCORP, a corporation formed under the laws of the State of
California (“Borrower”), and U.S. BANK NATIONAL ASSOCIATION, a national banking
association (“Lender”), with a banking office at 777 East Wisconsin Avenue,
Milwaukee, Wisconsin 53202.

 

SECTION 1.  LOANS

 

SECTION 1.1.                                         [RESERVED].

 

SECTION 1.2.                                         REVOLVING CREDIT LOANS. 
Subject to the terms and conditions of this Agreement, Lender agrees to make
loans to Borrower, from time to time from the date of this Agreement through
August 14, 2004 (the “Maturity Date”), at such times and in such amounts, not to
exceed SEVENTEEN MILLION FIVE HUNDRED THOUSAND AND NO/100 UNITED STATES DOLLARS
($17,500,000.00) (the “Commitment”) at any one time outstanding, as Borrower may
request (the “Loan(s)”).  During such period Borrower may borrow, repay and
reborrow hereunder.  Each borrowing shall be in the amount of at least $100,000
or the remaining unused amount of the Commitment.

 

SECTION 1.3.                                         REVOLVING CREDIT NOTE.  The
Loans shall be evidenced by a promissory note (the “Note”), substantially in the
form of Exhibit A, with appropriate insertions, dated the date hereof, payable
to the order of Lender and in the original principal amount of the Commitment. 
Lender may at any time and from time to time at Lender’s sole option attach a
schedule (grid) to the Note and endorse thereon notations with respect to each
Loan specifying the date and principal amount thereof, the Interest Period (as
defined below) (if applicable), the applicable interest rate and rate option,
and the date and amount of each payment of principal and interest made by
Borrower with respect to each such Loan.  Lender’s endorsements as well as its
records relating to the Loans shall be rebuttably presumptive evidence of the
outstanding principal and interest on the Loans, and, in the event of
inconsistency, shall prevail over any records of Borrower and any written
confirmations of the Loans given by Borrower.  The principal of the Note shall
be payable on or before the Maturity Date.

 

SECTION 1.4.                                         EXTENSION OF MATURITY
DATE.  Borrower may request an extension of the Maturity Date by submitting a
request for an extension to Lender (an “Extension Request”) no more than sixty
(60) days prior to the current Maturity Date.  The Extension Request must
specify the new Maturity Date requested by Borrower and the date (which must be
at least thirty (30) days after the Extension Request is delivered to Lender) as
of which Lender must respond to the Extension Request (the “Extension Date”). 
The new Maturity Date shall be no more than 364 days after the Maturity Date in
effect at the time the Extension Request is received, including such Maturity
Date as one of the days in the calculation of the days elapsed.  Promptly upon
receipt of an Extension Request, Lender shall endeavor in good faith to notify
the Other Banks (as hereinafter defined) of the contents thereof (provided it
shall not be liable to Borrower, the Other Banks, or any other Person for its
failure to do so).  If Lender fails to

 

--------------------------------------------------------------------------------


 

respond to an Extension Request by the Extension Date, Lender shall be deemed to
have denied the Extension Request.  If Lender, in its sole discretion, decides
to approve the Extension Request, Lender shall deliver its written consent to
Borrower, and endeavor in good faith to notify the Other Banks of such extension
no later than the Extension Date (provided it shall not be liable to Borrower,
the Other Banks, or any other Person for its failure to do so).  If and only if
the consent of each of the Other Banks to the same new Maturity Date is received
by Borrower and Lender on or before the Extension Date, the Maturity Date
specified in the Extension Request shall become effective at the expiration of
the existing Maturity Date.

 

SECTION 2.  INTEREST AND FEES

 

SECTION 2.1.                                         INTEREST RATE.  Borrower
agrees to pay interest on the unpaid principal amount of the Loans from time to
time outstanding hereunder at the following rates per year:

 

(a)                                  Before maturity of any Loan, whether by
acceleration or otherwise, at the option of Borrower, subject to the terms
hereof at a rate equal to:

 

(i)                                     The “Prime-Based Rate,” which shall mean
the Prime Rate (as hereinafter defined) minus seventy-five hundredths of one
percent (-0.75%) per annum;

 

(ii)                                  “LIBOR,” which shall mean the sum of (A)
that fixed rate of interest per year for deposits with Interest Periods of 1, 3
or 6 months (which Interest Period Borrower shall select subject to the terms
stated herein) in United States Dollars offered to Lender in or through the
London interbank market at or about 10:00 A.M., London time, two days (during
which banks are generally open in both Chicago and London) before the rate is to
take effect in an amount corresponding to the amount of the requested Loan or
portion thereof and for the London deposit Interest Period requested, divided by
one minus any applicable reserve requirement (expressed as a decimal) on
Eurodollar deposits of the same amount and Interest Period as determined by
Lender in its sole discretion, plus (B) one and one-half percent (+1.50%) per
annum; or

 

(iii)                               “Federal Funds Rate,” which shall mean the
sum of (A) the weighted average of the rates on overnight Federal funds
transactions, with members of the Federal Reserve System only, arranged by
Federal funds brokers, plus (B) one and one-half percent (1.50%) per annum.  The
Federal Funds Rate shall be determined by Lender on the basis of reports by
Federal funds brokers to, and published daily by, the Federal Reserve Bank of
New York in the Composite Closing Quotations for U.S. Government Securities.  If
such publication is unavailable or the Federal Funds Rate is not set forth
therein, the Federal Funds Rate shall be determined on the basis of any other
source reasonably selected by Lender.  The Federal Funds Rate applicable each
day shall be the Federal Funds Rate reported as applicable to Federal funds
transactions on that date.  In the case of Saturday, Sunday or a legal holiday,
the Federal Funds Rate shall be the rate applicable to Federal funds
transactions on the immediately preceding day for which the Federal Funds Rate
is reported.

 

2

--------------------------------------------------------------------------------


 

(b)                                 After the maturity of any Loan, whether by
acceleration or otherwise, such Loan shall bear interest until paid at a rate
equal to two percent (2%) in addition to the rate in effect immediately prior to
maturity (but not less than the Prime-Based Rate in effect at maturity).

 

SECTION 2.2.                                         RATE SELECTION.  Borrower
shall select and change its selection of the interest rate as among LIBOR, the
Federal Funds Rate and the Prime-Based Rate, as applicable, to apply to at least
$100,000 and in integral multiples of $100,000 thereafter of any Loan or portion
thereof, subject to the requirements herein stated:

 

(a)                                  At the time any Loan is made;

 

(b)                                 At the expiration of a particular LIBOR
Interest Period selected for the outstanding principal balance of any Loan or
portion of any Loan currently bearing interest at LIBOR; and

 

(c)                                  At any time for the outstanding principal
balance of any Loan or portion thereof currently bearing interest at the
Prime-Based Rate or the Federal Funds Rate.

 

SECTION 2.3.                                         RATE CHANGES AND
NOTIFICATIONS.

 

(a)                                  LIBOR.  If Borrower wishes to borrow funds
at LIBOR or Borrower wishes to change the rate of interest on any Loan or
portion thereof, within the limits described above, from any other rate to
LIBOR, it shall, at or before 12:00 noon, Chicago time, not less than two
Banking Days of Lender prior to the Banking Day of Lender on which such rate is
to take effect, give Lender written notice thereof, which shall be irrevocable. 
Such notice shall specify the Loan or portion thereof to which LIBOR is to
apply, and, in addition, the desired LIBOR Interest Period of 1, 3 or 6 months
(but not to exceed the Maturity Date).

 

(b)                                 Federal Funds Rate or Prime-Based Rate.  If
Borrower wishes to borrow funds at the Federal Funds Rate or the Prime-Based
Rate or to change the rate of interest on any Loan or any portion thereof, to
such rate, it shall, at or before l2:00 noon, Chicago time, on the date such
borrowing or change is to take effect, which shall be a Banking Day of Lender,
give Lender written notice thereof, which shall be irrevocable.  Such notice
shall specify the advance and the desired interest rate option.

 

(c)                                  Failure to Notify.  If Borrower does not
notify Lender at the expiration of a selected Interest Period with respect to
any principal outstanding at LIBOR, then in the absence of such notice Borrower
shall be deemed to have elected to have such principal accrue interest after the
respective LIBOR Interest Period at the Federal Funds Rate.  If Borrower does
not notify Lender as to its selection of the interest rate option with respect
to any new Loan, then in the absence of such notice Borrower shall be deemed to
have elected to have such initial advance accrue interest at the Federal Funds
Rate.

 

SECTION 2.4.                                        
INTEREST PAYMENT DATES. Accrued interest shall be paid in respect of each
portion of principal to which the Federal Funds Rate or Prime-Based Rate applies
on the last day of each month in each year, beginning with the first of such
dates to occur

 

3

--------------------------------------------------------------------------------


 

after the date of the first Loan or portion thereof, at maturity, and upon
payment in full, and to each portion of principal to which any other interest
rate option applies, the end of each respective Interest Period, every three
months, at maturity, and upon payment in full, whichever is earlier or more
frequent.  After maturity, interest shall be payable upon demand.

 

SECTION 2.5.                                         ADDITIONAL PROVISIONS WITH
RESPECT TO FEDERAL FUNDS RATE AND LIBOR LOANS.

 

The selection by Borrower of the Federal Funds Rate or LIBOR and the maintenance
of the Loans or portions thereof at such rate shall be subject to the following
additional terms and conditions:

 

(a)                                  Availability of Deposits at a Determinable
Rate.  If, after Borrower has elected to borrow or maintain any Loan or portion
thereof at the Federal Funds Rate or LIBOR, Lender notifies Borrower that:

 

(i)                                     United States dollar deposits in the
amount and for the maturity requested are not available to Lender (in the case
of LIBOR, in the London interbank market); or

 

(ii)                                  Reasonable means do not exist for Lender
to determine the Federal Funds Rate or LIBOR for the amount and maturity
requested; all as determined by Lender in its sole discretion, then the
principal subject to the Federal Funds Rate or LIBOR shall accrue or shall
continue to accrue interest at the Prime-Based Rate.

 

(b)                                 Prohibition of Making, Maintaining, or
Repayment of Principal at the Federal Funds Rate or LIBOR.  If any treaty,
statute, regulation, interpretation thereof, or any directive, guideline, or
otherwise by a central bank or fiscal authority (whether or not having the force
of law) shall either prohibit or extend the time at which any principal subject
to the Federal Funds Rate or LIBOR may be purchased, maintained, or repaid, then
on and as of the date the prohibition becomes effective, the principal subject
to that prohibition shall continue at the Prime-Based Rate.

 

(c)                                  Payments of Principal and Interest to be
Inclusive of Any Taxes or Costs.  All payments of principal and interest shall
include any taxes and costs incurred by Lender resulting from having principal
outstanding hereunder at the Federal Funds Rate or LIBOR.  Without limiting the
generality of the preceding obligation, illustrations of such taxes and costs
are:

 

(i)                                     Taxes (or the withholding of amounts for
taxes) of any nature whatsoever including income, excise, and interest
equalization taxes (other than income taxes imposed by the United States or any
state or locality thereof on the income of Lender), as well as all levies,
imposts, duties, or fees whether now in existence or resulting from a change in,
or promulgation of, any treaty, statute, regulation, interpretation thereof, or
any directive, guideline, or otherwise, by a central bank

 

4

--------------------------------------------------------------------------------


 

or fiscal authority (whether or not having the force of law) or a change in the
basis of, or time of payment of, such taxes and other amounts resulting
therefrom;

 

(ii)                                  Any reserve or special deposit
requirements against assets or liabilities of, or deposits with or for the
account of, Lender with respect to principal outstanding at LIBOR including
those imposed under Regulation D of the Federal Reserve Board or resulting from
a change in, or the promulgation of, such requirements by treaty, statute,
regulation, interpretation thereof, or any directive, guideline, or otherwise by
a central bank or fiscal authority (whether or not having the force of law);

 

(iii)                               Any other costs resulting from compliance
with treaties, statutes, regulations, interpretations, or any directives or
guidelines, or otherwise by a central bank or fiscal authority (whether or not
having the force of law), including capital adequacy regulations;

 

(iv)                              Any loss (including loss of anticipated
profits) or expense incurred by reason of the liquidation or re-employment of
deposits acquired by Lender:

 

(A)                              To make Loans or a portion thereof or maintain
principal outstanding at the LIBOR or the Federal Funds Rate;

 

(B)                                As the result of a voluntary prepayment at a
date other than the Interim Maturity Date selected for principal outstanding at
LIBOR;

 

(C)                                As the result of a mandatory repayment at a
date other than that Interim Maturity Date selected for principal outstanding at
LIBOR as the result of the occurrence of an Event of Default and the
acceleration of any portion of the indebtedness hereunder; or

 

(D)                               As the result of a prohibition on making,
maintaining, or repaying principal outstanding at the Federal Funds Rate or
LIBOR.

 

If Lender incurs any such taxes or costs, Borrower, upon demand in writing
specifying such taxes and costs, shall promptly pay them; save for manifest
error Lender’s specification shall be presumptively deemed correct.

 

SECTION 2.6.                                         BASIS OF COMPUTATION. 
Interest shall be computed for the actual number of days elapsed on the basis of
a year consisting of 360 days, including the date a Loan is made and excluding
the date a Loan or any portion thereof is paid or prepaid.

 

SECTION 2.7.                                         COMMITMENT FEE, REDUCTION
OF COMMITMENT.  Borrower agrees to pay Lender a commitment fee (the “Commitment
Fee”) in arrears of twenty-five hundredths of one percent (0.25%) per year on
the average daily unused amount of the Commitment.  The Commitment Fee shall
commence to accrue on the date of this Agreement and shall be paid on the last
day of each calendar quarter in each year, beginning with the first of such
dates to occur after the date of this Agreement, at maturity and upon payment in
full.  At

 

5

--------------------------------------------------------------------------------


 

any time or from time to time, upon at least ten days’ prior written notice,
which shall be irrevocable, Borrower may reduce the Commitment in the amount of
at least $100,000 or in full; provided that Borrower may not reduce the
Commitment below an amount equal to the aggregate outstanding principal amount
of all Loans.  Upon any such reduction of any part of the unused Commitment, any
accrued and unpaid Commitment Fee on the part reduced shall be paid in full as
of the date of such reduction.

 

SECTION 3.  PAYMENTS AND PREPAYMENTS

 

SECTION 3.1.                                         PREPAYMENTS.  Borrower may
prepay without penalty or premium any principal bearing interest at the
Prime-Based Rate or the Federal Funds Rate.  If Borrower prepays any principal
bearing interest at LIBOR in whole or in part on a date other than the Interim
Maturity Date, or if the maturity of any such LIBOR principal is accelerated,
then, to the fullest extent permitted by law Borrower shall also pay Lender for
all losses and expenses incurred by reason of the liquidation or re-employment
of deposits acquired by Lender to make the Loan or maintain principal
outstanding at LIBOR.  Upon Lender’s demand in writing specifying such losses
and expenses, Borrower shall promptly pay them; Lender’s specification shall be
deemed correct in the absence of manifest error.  All Loans or portions thereof
made at LIBOR shall be conclusively deemed to have been funded by or on behalf
of Lender (in the London interbank market) by the purchase of deposits
corresponding in amount and maturity to the amount and Interest Periods selected
(or deemed to have been selected) by Borrower under this Agreement.  Any partial
repayment or prepayment shall be in an amount equal to the lesser of $500,000
and the outstanding principle balance of the Loans.

 

SECTION 3.2.                                         FUNDS.  All payments of
principal, interest and the Commitment Fee shall be made in immediately
available funds to Lender at its banking office indicated above or as otherwise
directed by Lender.

 

SECTION 3.3.                                         EQUAL ACTIONS.  Borrower
agrees that (a) each borrowing from Lender under Section 1.2 of this Agreement
and from the Other Banks under the Other Bank Agreements, (b) each payment of
the Commitment Fee under Section 2.7 of this Agreement to Lender and under the
Other Bank Agreements to the Other Banks and (c) each reduction of the
Commitment under Section 2.7 of this Agreement and the commitments of the Other
Banks under the Other Banks Agreements shall be made on a pro rata basis among
Lender and the Other Banks and at substantially the same time.  The making,
conversion and continuation of Loans hereunder and under the Other Bank
Agreements shall be made ratably and at substantially the same time and Interest
Periods for LIBOR Loans hereunder and under the Other Bank Agreement made on the
same Banking Day shall be coterminous.  Each payment or prepayment of principal
by Borrower shall be made for the account of Lender and the Other Banks ratably
and at substantially the same time.  Each payment of interest on the Loans to
Lender and on loans to the Other Banks shall be made for the account of Lender
and the Other Banks ratably in accordance with the amounts of interest due and
payable to Lender and the Other Banks and at substantially the same time.

 

6

--------------------------------------------------------------------------------


 

SECTION 4.  REPRESENTATIONS AND WARRANTIES

 

To induce Lender to make each of the Loans, Borrower represents and warrants to
Lender that:

 

SECTION 4.1.                                         ORGANIZATION.  Borrower is
existing and in good standing as a duly qualified and organized bank holding
company.  Borrower and each Subsidiary (as hereinafter defined) are existing and
in good standing under the laws of their jurisdiction of formation, and are duly
qualified, in good standing and authorized to do business in each jurisdiction
where failure to do so might have a material adverse impact on the consolidated
assets, condition or prospects of Borrower.  Borrower and each Subsidiary have
the power and authority to own their properties and to carry on their businesses
as now being conducted.

 

SECTION 4.2.                                         AUTHORIZATION; NO
CONFLICT.  The execution, delivery and performance of this Agreement, the Pledge
Agreement, the Note and all related documents and instruments:  (a) are within
Borrower’s powers; (b) have been authorized by all necessary corporate action;
(c) have received any and all necessary governmental approvals; and (d) do not
and will not contravene or conflict with any provision of law or charter or
by-laws of Borrower or any agreement affecting Borrower or its property.  This
Agreement and the Pledge Agreement are, and the Note when executed and delivered
will be, legal, valid and binding obligations of Borrower, enforceable against
Borrower in accordance with their respective terms.

 

SECTION 4.3.                                         FINANCIAL STATEMENTS. 
Borrower has supplied to Lender copies of its audited consolidated financial
statements as of and for the twelve month period ended December 31, 2002.  Such
statements have been furnished to Lender, have been prepared in conformity with
generally accepted accounting principles applied on a basis consistent with that
of the preceding fiscal year, except as disclosed in such statements, and fairly
present the financial condition of Borrower and its Subsidiaries as at such
dates and the results of their operations for the respective periods then
ended.  Since the date of those financial statements, no material, adverse
change in the business, condition, properties, assets, operations, or prospects
of Borrower or its Subsidiaries has occurred except as disclosed on
Schedule 4.3.  There is no known contingent liability of Borrower or any
Subsidiary which is known to be in an amount that is more than $1,000,000
(excluding loan commitments, letters of credit, and other contingent liabilities
incurred in the ordinary course of the banking business) in excess of insurance
for which the insurer has confirmed coverage in writing which is not reflected
in such financial statements or disclosed on Schedule 4.3.

 

SECTION 4.4.                                         TAXES.  Borrower and each
Subsidiary have filed or caused to be filed all federal, state and local tax
returns which, to the knowledge of Borrower or such Subsidiary, are required to
be filed, and have paid or have caused to be paid all taxes as shown on such
returns or on any assessment received by them, to the extent that such taxes
have become due (except for current taxes not delinquent and taxes being
contested in good faith and by appropriate proceedings for which adequate
reserves have been provided on the books of Borrower or the appropriate
Subsidiary, and as to which no foreclosure, sale or similar proceedings have
been commenced).

 

7

--------------------------------------------------------------------------------


 

SECTION 4.5.                                         LIENS.  None of the assets
of Borrower or any Subsidiary are subject to any mortgage, pledge, title
retention lien, or other lien, encumbrance or security interest except:  (a) for
current taxes not delinquent or taxes being contested in good faith and by
appropriate proceedings; (b) for liens arising in the ordinary course of
business for sums not due or sums being contested in good faith and by
appropriate proceedings, but not involving any deposits or loan or portion
thereof or borrowed money or the deferred purchase price of property or
services; (c) to the extent specifically shown in the financial statements
referred to in Section 4.3; (d) for liens in favor of the Collateral Agent, for
the benefit of Lender and the Other Banks; and (e) liens and security interests
securing deposits of public funds, repurchase agreements, Federal funds
purchased, trust assets, advances from a Federal Home Loan Bank, discount window
borrowings from a Federal Reserve Bank and other similar liens granted in the
ordinary course of the banking business.

 

SECTION 4.6.                                         ADVERSE CONTRACTS.  Neither
Borrower nor any Subsidiary is a party to any agreement or instrument or subject
to any charter or other corporate restriction, nor is it subject to any
judgment, decree or order of any court or governmental body, which may have a
material and adverse effect on the business, assets, liabilities, financial
condition, operations or business prospects of Borrower and its Subsidiaries
taken as a whole or on the ability of Borrower to perform its obligations under
this Agreement, the Pledge Agreement, the Note and the Other Bank Agreements. 
Neither Borrower nor any Subsidiary has, nor with reasonable diligence should
have had, knowledge of or notice that it is in default in the performance,
observance or fulfillment of any of the obligations, covenants or conditions
contained in any such agreement, instrument, restriction, judgment, decree or
order.

 

SECTION 4.7.                                         REGULATION U.  Borrower is
not engaged principally in, nor is one of Borrower’s important activities, the
business of extending credit for the purpose of purchasing or carrying “margin
stock” within the meaning of Regulation U of the Board of Governors of the
Federal Reserve System as now and from time to time hereinafter in effect.

 

SECTION 4.8.                                         LITIGATION AND CONTINGENT
LIABILITIES.  No litigation (including derivative actions), arbitration
proceedings or governmental proceedings are pending or, to Borrower’s knowledge,
threatened against Borrower which would (singly or in the aggregate), if
adversely determined, have a material and adverse effect on the consolidated
assets, financial condition, continued operations or business of Borrower and
its Subsidiaries, except as and if set forth (including estimates of the dollar
amounts involved) in Schedule 4.8.

 

SECTION 4.9.                                         FDIC INSURANCE.  The
deposits of each Subsidiary Bank of Borrower are insured by the FDIC and no act
has occurred which would adversely affect the status of such Subsidiary Bank as
an FDIC insured bank.

 

SECTION 4.10.                                  INVESTIGATIONS.  Neither Borrower
nor any Subsidiary Bank is under investigation by, or is operating under the
restrictions imposed by or agreed to in connection with, any regulatory
authority, other than routine examinations by regulatory authorities having
jurisdiction over Borrower or such Subsidiary Bank.

 

SECTION 4.11.                                  SUBSIDIARIES.  Attached hereto as
Schedule 4.11 is a correct and complete list of all Subsidiaries of Borrower.

 

8

--------------------------------------------------------------------------------


 

SECTION 4.12.                                  BANK HOLDING COMPANY. Borrower
has complied in all material respects with all federal, state and local laws
pertaining to bank holding companies, including without limitation the Bank
Holding Company Act of 1956, as amended, and to the best of its knowledge there
are no conditions to its engaging in the business of being a registered bank
holding company.

 

SECTION 4.13.                                  ERISA.

 

(a)                                  Borrower and the ERISA Affiliates and the
plan administrator of each Plan (other than a Multiemployer Plan) have fulfilled
in all material respects their respective obligations under ERISA and the Code
with respect to such Plan and such Plan is currently in substantial compliance
with the applicable provisions of ERISA and the Code.

 

(b)                                 With respect to each Plan, there has been no
(i) “reportable event” within the meaning of Section 4043 of ERISA and the
regulations thereunder which is not subject to the provision for waiver of the
30-day notice requirement to the PBGC; (ii) failure by Borrower or any ERISA
Affiliate to timely make or properly accrue any contribution which is due to any
Plan; (iii) action under Section 4041(c) of ERISA to terminate any Pension Plan;
(iv) action under Section 4041(b) of ERISA to terminate any Pension Plan which
could require Borrower to incur a liability or obligations to make a material
contribution to such Pension Plan; (v) withdrawal from any Pension Plan with two
or more contributing sponsors or the termination of any such Pension Plan that
could subject the Borrower to material liability pursuant to Section 4063 or
4064 of ERISA; (vi) institution by PBGC of proceedings to terminate any Pension
Plan, or the occurrence of any event or condition which might constitute grounds
under ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan (other than a Multiemployer Plan); (vii) the
imposition on Borrower or any ERISA Affiliate of liability pursuant to
Sections 4062(e), 4069 or 4212 of ERISA; (viii) complete or partial withdrawal
(within the meaning of Sections 4203 and 4205 of ERISA) by Borrower or any ERISA
Affiliate from any Pension Plan which is a Multiemployer Plan that is in
reorganization or insolvency pursuant to Sections 4241 or 4245 of ERISA, or that
has terminated under Sections 4041A or 4042 of ERISA; (ix) prohibited
transaction described in Section 406 of ERISA or 4975 of the Code which could
subject Borrower to the imposition of any material fines, penalties, taxes or
related charges imposed by either Section 4975 of the Code or Section 502(i) of
ERISA; (x) material pending claim (other than routine claims for benefits)
against any Plan (other than a Multiemployer Plan) which could reasonably be
expected to result in material liability; (xi) receipt from the Internal Revenue
Service of notice of the failure of any Plan (other than a Multiemployer Plan)
to qualify under Section 401(a) of the Code, or the failure of any trust forming
part of any Plan (other than a Multiemployer Plan) to fail to qualify for
exemption from taxation under Section 501(a) of the Code, if applicable; or
(xii) imposition of a lien pursuant to Section 401(a)(29) or 412(n) of the Code
or Section 302(f) of ERISA.

 

9

--------------------------------------------------------------------------------


 

SECTION 4.14.                                  ENVIRONMENTAL LAWS.

 

(a)                                  Borrower and each of its Subsidiaries have
obtained all permits, licenses and other authorizations which are required to be
obtained by Borrower or such Subsidiaries, as the case may be, under all
Environmental Laws and are in compliance in all material respects with any
applicable Environmental Laws.

 

(b)                                 Borrower has not received any notice,
demand, request for information, citation, summons, order or complaint, no
penalty has been assessed and no investigation or review is pending or, to
Borrower’s knowledge, threatened by any governmental agency or other Person, in
each case, with respect to any alleged or suspected failure by Borrower or any
of its Subsidiaries to comply in any material respect with any Environmental
Laws.

 

(c)                                  There are no material liens arising under
or pursuant to any Environmental Laws on any of the property owned or, to
Borrower’s knowledge, leased by Borrower or any of its Subsidiaries.

 

(d)                                 There are no conditions existing currently
or, to Borrower’s knowledge, likely to exist during the term of this Agreement
which would subject Borrower or any of its Subsidiaries or any of their owned
property or, to Borrower’s knowledge, any of their leased property, to any
material lien, damages, penalties, injunctive relief or cleanup costs under any
Environmental Laws or which require or are reasonably likely to require cleanup,
removal, remedial action or other responses pursuant to Environmental Laws by
Borrower and its Subsidiaries.

 

SECTION 4.15.                                  PLEDGED SHARES.  The Pledged
Shares (as hereinafter defined) constitute 100% of the issued and outstanding
capital stock of Pacific Western National Bank, have been duly authorized and
validly issued and are fully paid and non-assessable.  Borrower owns the Pledged
Shares free and clear of all other interests, liens or encumbrances of any
nature whatsoever, other than liens in favor of Lender and the Other Banks.

 

SECTION 5.  COVENANTS

 

Until all obligations of Borrower hereunder, under the Pledge Agreement, the
Note and all other related documents and instruments are paid and fulfilled in
full, Borrower agrees that it shall, and shall cause each Subsidiary to, comply
with the following covenants, unless Lender consents otherwise in writing:

 

SECTION 5.1.                                         EXISTENCE, MERGERS, ETC. 
Borrower and each Subsidiary shall preserve and maintain their respective
corporate, partnership or joint venture (as applicable) existence, rights,
franchises, licenses and privileges, and will not liquidate, dissolve, or merge,
or consolidate with or into any other entity, or sell, lease, transfer or
otherwise dispose of all or a substantial part of their assets other than in the
ordinary course of business as now conducted, except that:

 

(a)                                  Any Subsidiary may merge or consolidate
with or into Borrower or any one or more wholly-owned Subsidiaries;

 

10

--------------------------------------------------------------------------------


 

(b)                                 Any Subsidiary may sell, lease, transfer or
otherwise dispose of any of its assets to Borrower or one or more wholly-owned
Subsidiaries;

 

(c)                                  Any Insignificant Subsidiary may (i) merge
or consolidate with any other Person, (ii) sell, lease, transfer or otherwise
dispose of its assets to another Person or (iii) liquidate or dissolve
(“Insignificant Subsidiary” means a Subsidiary with (1) net income that is less
than 2.5% of the consolidated net income of Borrower and its Subsidiaries for
the most recent fiscal quarter ended for which a consolidated income statement
of Borrower is available and (2) tangible assets that are less than 2.5% of
consolidated tangible assets of Borrower and its Subsidiaries as of the end of
the most recent fiscal quarter ended for which a consolidated balance sheet of
Borrower is available); and

 

(d)                                 Any Subsidiary may merge or consolidate with
any other Person provided that (i) the surviving entity is a Subsidiary of
Borrower (ii) before and after giving effect to such merger or consolidation, no
Event of Default or Unmatured Event of Default exists or is continuing,
(iii) following such merger or consolidation, Borrower shall continue to own the
same or greater percentage of the stock or other ownership interests of such
Subsidiary as it owned immediately prior to such merger or consolidation,
(iv) after giving effect to such merger or consolidation, Borrower is in pro
forma compliance with Section 5.4 of this Agreement and (v) if any Subsidiary
who is a party to such merger or consolidation is a Subsidiary whose shares of
capital stock constitute Pledged Shares under the Pledge Agreement, then after
giving effect to such merger or consolidation, Lender shall continue to have a
perfected first priority security interest in such Pledged Shares subject only
to any liens permitted in Section 5.5(b) hereof; provided, however, this clause
(d) shall not apply to any Insignificant Subsidiary.

 

Borrower and each Subsidiary shall take all steps to become and remain duly
qualified, in good standing and authorized to do business in each jurisdiction
where failure to do so might have a material adverse impact on the consolidated
assets, condition or prospects of Borrower.

 

SECTION 5.2.                                         REPORTS, CERTIFICATES AND
OTHER INFORMATION.  Borrower shall furnish (or cause to be furnished) to Lender:

 

(a)                                  Interim Reports.  Within forty-five (45)
days after the end of each quarter of each fiscal year of Borrower, a copy of an
unaudited financial statement of Borrower and its Subsidiaries prepared on a
consolidated basis consistent with the consolidated financial statements of
Borrower and its Subsidiaries referred to in Section 4.3 above and prepared in
accordance with generally accepted accounting principles, signed by an
authorized officer of Borrower and consisting of at least:  (i) a balance sheet
as at the close of such quarter; and (ii) a statement of earnings and source and
application of funds for such quarter and for the period from the beginning of
such fiscal year to the close of such quarter.

 

(b)                                 Annual Report.  Within ninety (90) days
after the end of each fiscal year of Borrower, a copy of an annual report of
Borrower and its Subsidiaries prepared on a consolidated basis and in conformity
with generally accepted accounting principles

 

11

--------------------------------------------------------------------------------


 

applied on a basis consistent with the consolidated financial statements of
Borrower and its Subsidiaries referred to in Section 4.3 above, duly certified
by independent certified public accountants of recognized standing and
accompanied by an opinion without qualification.  Such independent certified
public accountants shall be selected by the Audit Committee of the Board of
Directors of Borrower (which Audit Committee members shall consist solely of
independent members of Borrower’s Board of Directors) using their good faith
business judgment.

 

(c)                                  Certificates.  Contemporaneously with the
furnishing of a copy of each annual report and of each quarterly statement
provided for in this Section, a certificate dated the date of such annual report
or such quarterly statement and signed by either the President, the Chief
Financial Officer or the Treasurer of Borrower, to the effect that no Event of
Default or Unmatured Event of Default has occurred and is continuing, or, if
there is any such event, describing it and the steps, if any, being taken to
cure it, and containing (except in the case of the certificate dated the date of
the annual report) a computation of, and showing compliance with, any financial
ratio or restriction contained in this Agreement.

 

(d)                                 Reports to SEC.  Notification of each filing
and report made by Borrower or any Subsidiary with or to any securities exchange
or the Securities and Exchange Commission which are made publicly available. 
Such notification shall be forwarded electronically to Lender via e-mail at such
addresses as Lender shall provide to Borrower and shall indicate where copies of
such filings and reports can be obtained electronically (for avoidance of doubt,
Borrower will notify Lender of any such filings and reports if electronic means
of notification is inoperable).  If copies of such documents are not available
electronically, notification of the filing of such documents shall still be
made, and Borrower shall provide a paper copy of such documents to Lender
promptly upon Lender’s request.

 

(e)                                  Notice of Default, Litigation and ERISA
Matters.  Immediately upon learning of the occurrence of any of the following,
written notice describing the same and the steps being taken by Borrower or any
Subsidiary affected in respect thereof:  (i) the occurrence of an Event of
Default or an Unmatured Event of Default; (ii) the institution of, or any
adverse determination in, any litigation, arbitration or governmental proceeding
which is material to Borrower and its Subsidiaries on a consolidated basis;
(iii) the occurrence of any event referred to in Section 4.13(b); or (iv) the
issuance of any cease and desist order, memorandum of understanding,
cancellation of insurance, or proposed disciplinary action from the FDIC or
other regulatory entity.

 

(f)                                    Other Bank Agreements.  Promptly, copies
of any amendment, supplement, waiver or other agreement affecting any Other Bank
Agreement and any copies of any notices given by Borrower or the Other Banks
under the Other Bank Agreements, in each case certified by the secretary or
assistant secretary.

 

(g)                                 Other Information.  From time to time such
other information, financial or otherwise, concerning Borrower or any Subsidiary
as Lender may reasonably request.

 

12

--------------------------------------------------------------------------------


 

SECTION 5.3.                                         INSPECTION.  At Borrower’s
expense if an Event of Default or Unmatured Event of Default has occurred or is
continuing, Borrower and each Subsidiary shall permit Lender and its agents at
any time during normal business hours, and upon at least one business day’s
prior notice, to inspect their properties and to inspect and make copies of
their books and records.  If no Event of Default or Unmatured Event of Default
shall have occurred and be continuing, Lender may conduct such inspections at
any time during normal business hours and upon reasonable notice to Borrower,
and such inspection and copies shall be at Lender’s expense.

 

SECTION 5.4.                                         FINANCIAL REQUIREMENTS.

 

(a)                                  Leverage Ratio.  Borrower and each
Subsidiary Bank shall maintain at all times a ratio of Tier 1 Capital to average
quarterly assets less all non-qualified intangible assets of at least five
percent (5%), all calculated on a consolidated basis.

 

(b)                                 Tier 1 Capital Ratio.  Borrower and each
Subsidiary Bank shall maintain at all times a ratio of Tier 1 Capital to
risk-weighted assets of not less than six percent (6%), all calculated on a
consolidated basis.

 

(c)                                  Risk-Based Capital Ratio.  Borrower and
each Subsidiary Bank shall maintain at all times a ratio of Total Capital to
risk-weighted assets of not less than ten percent (10%), all calculated on a
consolidated basis.

 

(d)                                 Nonperforming Assets.  All assets of all
Subsidiary Banks and other Subsidiaries classified as “non-performing” (which
shall include all loans in non-accrual status, more than ninety (90) days past
due in principal or interest, restructured or renegotiated, or listed as “other
restructured” or “other real estate owned”) on the FDIC or other regulatory
agency call report shall not exceed at any time three percent (3.0%) of the
total loans of Borrower and its Subsidiaries on a consolidated basis.

 

(e)                                  Loan Loss Reserves Ratio.  Each Subsidiary
Bank shall maintain at all times on a consolidated basis a ratio of loan loss
reserves to non-performing loans of not less than one hundred percent (100%).

 

(f)                                    Minimum Tier 1 Capital.  Borrower shall
maintain a consolidated minimum Tier 1 Capital equal to at least $125,000,000 at
all times.

 

(g)                                 Total Debt to Tier 1 Capital.  Borrower’s
total indebtedness for borrowed money (specifically excluding the indebtedness
for borrowed money of Borrower’s Subsidiaries) shall not at any time exceed
thirty-five percent (35%) of its Tier 1 Capital.

 

(h)                                 Return on Average Assets.  Borrower’s
consolidated net income shall be at least  eighty-five hundredths of one percent
(0.85%) of its average assets, calculated on an annualized basis as at the last
day of each fiscal quarter of Borrower; provided, however, that for purposes of
determining return on average assets, customary and reasonable, non-recurring
expenses and charges incurred by Borrower in connection with a permitted
acquisition under Sections 5.1 and 5.6 hereof shall be excluded.

 

13

--------------------------------------------------------------------------------


 

SECTION 5.5.                                         INDEBTEDNESS, LIENS AND
TAXES.  Borrower and each Subsidiary shall:

 

(a)                                  Indebtedness.  Not incur, permit to remain
outstanding, assume or in any way become committed for indebtedness in respect
of borrowed money (specifically including but not limited to indebtedness in
respect of money borrowed from financial institutions, but excluding deposits),
except:  (i) indebtedness incurred by Borrower under this Agreement, and further
indebtedness of Borrower to Lender, to the Other Banks or to any other Person;
provided that, the aggregate amount of such indebtedness permitted pursuant to
this clause (i) shall not exceed at any time the lesser of $70,000,000 and an
amount which would cause Borrower to breach its Total Debt to Tier 1 Capital
financial covenant in Section 5.4(g); and provided further, such indebtedness
shall be unsecured except as permitted under Section 5.5(b); (ii) in addition to
the indebtedness permitted under the foregoing clause (i), in the case of
Borrower, Trust Indebtedness and Trust Guarantees, and in the case of any Trust
Issuer, Trust Preferred Securities; and (iii) indebtedness incurred by the
Subsidiary Banks in their normal course of business with the Federal Home Loan
Bank, any Federal Reserve Bank or for Federal Funds with correspondent banks for
liquidity management.

 

(b)                                 Liens.  Not create, suffer or permit to
exist any lien or encumbrance of any kind or nature upon any of their assets now
or hereafter owned or acquired (specifically including but not limited to the
capital stock of any of the Subsidiary Banks), or acquire or agree to acquire
any property or assets of any character under any conditional sale agreement or
other title retention agreement, but this Section shall not be deemed to apply
to:  (i) liens existing on the date of this Agreement and disclosed on
Schedule 5.5(b); (ii) liens of landlords, contractors, laborers or suppliers,
tax liens, or liens securing performance or appeal bonds, or other similar liens
or charges arising out of Borrower’s business, provided that tax liens are
removed before related taxes become delinquent and other liens are promptly
removed, in either case unless contested in good faith and by appropriate
proceedings, and as to which adequate reserves shall have been established and
no foreclosure, sale or similar proceedings have commenced; (iii) liens in favor
of Lender; (iv) liens on the assets of any Subsidiary Bank arising in the
ordinary course of the banking business of such Subsidiary Bank; and (v) liens
contemplated by Section 4.5.

 

(c)                                  Taxes.  Pay and discharge all taxes,
assessments and governmental charges or levies imposed upon them, upon their
income or profits or upon any properties belonging to them, prior to the date on
which penalties attach thereto, and all lawful claims for labor, materials and
supplies when due, except that no such tax, assessment, charge, levy or claim
need be paid which is being contested in good faith by appropriate proceedings
as to which adequate reserves shall have been established, and no foreclosure,
sale or similar proceedings have commenced.

 

(d)                                 Guaranties.  Not assume, guarantee, endorse
or otherwise become or be responsible in any manner (whether by agreement to
purchase any obligations, stock, assets, goods or services, or to supply or loan
any funds, assets, goods or services, or otherwise) with respect to the
obligation of any other Person, except:  (i) by the

 

14

--------------------------------------------------------------------------------


 

endorsement of negotiable instruments for deposit or collection in the ordinary
course of business, issuance of letters of credit or similar instruments or
documents in the ordinary course of business; (ii) in the case of Borrower,
Trust Guarantees; and (iii) guarantees by Borrower of any of its Subsidiary’s
obligations, provided the liability to Borrower on account of such guarantees
shall not in the aggregate exceed $10,000,000 at anytime outstanding.

 

SECTION 5.6.                                         INVESTMENTS AND LOANS. 
Neither Borrower nor any Subsidiary shall make any loan, advance, extension of
credit or capital contribution to, or purchase or otherwise acquire for
consideration, evidences of indebtedness, capital stock or other securities of
any Person, except that Borrower and any Subsidiary may:

 

(a)                                  purchase or otherwise acquire and own
short-term money market items;

 

(b)                                 invest, by way of purchase of securities or
capital contributions, in the Subsidiary Banks or any other bank or banks, and
upon Borrower’s purchase or other acquisition of twenty-five percent (25%) or
more of the stock of any bank, such bank shall thereupon become a “Subsidiary
Bank” for all purposes under this Agreement;

 

(c)                                  invest, by way of loan, advance, extension
of credit (whether in the form of lease, conditional sales agreement, or
otherwise), purchase of securities, capital contributions, or otherwise, in
Subsidiaries other than banks or Subsidiary Banks;

 

(d)                                 invest, by way of purchase of securities or
capital contributions, in other Persons so long as before and after giving
effect thereto no Event of Default or Unmatured Event of Default shall have
occurred and be continuing and the investment is in compliance with Regulation Y
of the Federal Reserve Board; and

 

(e)                                  in the case of any Trust Issuer, purchase
any Trust Indebtedness and, in the case of Borrower, purchase any common
securities of any Trust Issuer and issue any Trust Guarantees.

 

Nothing in this Section 5.6 shall prohibit a Subsidiary Bank from making
investments, loans, advances, or other extensions of credit in the ordinary
course of the banking business upon such terms as may at the time be customary
in the banking business.

 

SECTION 5.7.                                         CAPITAL STRUCTURE AND
DIVIDENDS.  Borrower shall not, and shall not permit any Subsidiary to, (i)
purchase or redeem, or obligate itself to purchase or redeem, any shares of
Borrower’s capital stock, of any class, issued and outstanding from time to
time, or any partnership, joint venture or other equity interest in Borrower or
any Subsidiary; or (ii) declare or pay any dividend (other than dividends
payable in its own common stock or to Borrower) or make any other distribution
in respect of such shares or interest other than to Borrower; provided, however,
so long as no Event of Default or Unmatured Event of Default shall have occurred
and be continuing before or after giving effect thereto, Borrower may purchase
or redeem shares of Borrower’s capital stock and or declare and pay cash
dividends to holders of the capital stock of Borrower in any fiscal quarter in
an aggregate amount that, when added together with any purchase or redemptions
of Borrower’s capital stock and any cash

 

15

--------------------------------------------------------------------------------


 

dividends declared and paid during the immediately preceding four quarter period
(including the quarter in which the determination is being made so that the
Calculation Period is a “rolling four quarter”) (such period being referred to
as the “Calculation Period”), does not exceed fifty percent (50%) of the
consolidated net income of Borrower, determined in accordance with generally
accepted accounting principles, calculated for such Calculation Period.  Except
as provided in Section 5.1, Borrower shall continue to own, directly or
indirectly, the same (or greater) percentage of the stock and partnership, joint
venture, or other equity interest in each Subsidiary that it held on the date of
this Agreement, and no Subsidiary shall issue any additional stock or
partnership, joint venture or other equity interests, options or warrants in
respect thereof, or securities convertible into such securities or interests,
other than to Borrower.

 

SECTION 5.8.                                         MAINTENANCE OF PROPERTIES. 
Borrower and each Subsidiary shall maintain, or cause to be maintained, in good
repair, working order and condition, all their properties (whether owned or held
under lease), and from time to time make or cause to be made all needed and
appropriate repairs, renewals, replacements, additions, and improvements
thereto, so that the business carried on in connection therewith may be properly
and advantageously conducted at all times (for avoidance of doubt, this
Section 5.8 does not limit or restrict Borrower or any Subsidiary from opening,
closing or moving any of their branch offices or other office properties).

 

SECTION 5.9.                                         INSURANCE.  Borrower and
each Subsidiary shall maintain insurance in responsible companies in such
amounts and against such risks as is required by law and such other insurance,
in such amount and against such hazards and liabilities, as is customarily
maintained by bank holding companies and banks similarly situated.  Each
Subsidiary Bank shall have deposits insured by the FDIC.

 

SECTION 5.10.                                  USE OF PROCEEDS.

 

(a)                                  General.  The proceeds of the Loans shall
be used for general corporate purposes.  Neither Borrower nor any Subsidiary
shall use or permit any proceeds of the Loans to be used, either directly or
indirectly, for the purpose, whether immediate, incidental or ultimate, of
“purchasing or carrying any margin stock” within the meaning of Regulations U or
X of the Board of Governors of the Federal Reserve System, as amended from time
to time.  If requested by Lender, Borrower and each Subsidiary will furnish to
Lender a statement in conformity with the requirements of Federal Reserve Form
U-1.  No part of the proceeds of the Loans will be used for any purpose which
violates or is inconsistent with the provisions of Regulation U or X of the
Board of Governors.

 

(b)                                 Tender Offers and Going Private.  Neither
Borrower nor any Subsidiary shall use (or permit to be used) any proceeds of the
Loans to acquire any security in any transaction which is subject to Section 13
or 14 of the Securities Exchange Act of 1934, as amended, or any regulations or
rulings thereunder.

 

SECTION 5.11.                                  COLLATERAL.  Borrower and Lender
hereby agree that the Loans and all other obligations owing from time to time
from Borrower to Lender under this Agreement and the Note shall be secured
pursuant to that certain Amended and Restated Pledge

 

16

--------------------------------------------------------------------------------


 

Agreement, dated as of even date herewith, executed by Borrower in favor of The
Northern Trust Company, as collateral agent for Lender and the Other Banks (the
“Collateral Agent”) (said Amended and Restated Pledge Agreement, as amended,
restated, modified or supplemented from time to time, the “Pledge Agreement”),
pursuant to which Borrower has pledged to the Collateral Agent, for the benefit
of Lender and the Other Banks, all of the issued and outstanding shares of
capital stock owned by Borrower (herein collectively referred to as the “Pledged
Shares”) of Pacific Western National Bank.

 

SECTION 5.12.                                  COMPLIANCE WITH LAW.  Borrower
and each Subsidiary shall comply with all applicable laws and regulations
(whether federal, state or local and whether statutory, administrative, judicial
or otherwise) and with every lawful governmental order or similar actions
(whether administrative or judicial), specifically including but not limited to
all requirements of the Bank Holding Company Act of 1956, as amended, and with
the regulations of the Board of Governors of the Federal Reserve System relating
to bank holding companies.

 

SECTION 5.13.                                  NOTICE OF DEPOSIT AND OTHER
ACCOUNTS.  Borrower shall promptly notify Lender in writing (a) of any deposit
or other account currently maintained by Borrower with any of the Other Banks
and (b) upon the opening by Borrower of any deposit or other account after the
date hereof with any of the Other Banks.

 

SECTION 6.  CONDITIONS OF LENDING

 

SECTION 6.1.                                         DOCUMENTATION; NO DEFAULT. 
The obligation of Lender to make any Loan is subject to the following conditions
precedent:

 

(a)                                  Initial Documentation.  Lender shall have
received all of the following concurrently with the execution and delivery
hereof, each duly executed and dated the date hereof or other date satisfactory
to Lender, in form and substance satisfactory to Lender and its counsel, at the
expense of Borrower, and in such number of signed counterparts as Lender may
request (except for the Note, of which only the original shall be signed):

 

(i)                                     Note.  The Note duly executed.

 

(ii)                                  Pledge Agreement.  A copy of the Pledge
Agreement duly executed in favor of the Collateral Agent, together with copies
of the Pledged Shares and stock powers, duly executed, in blank.

 

(iii)                               Resolution; Certificate of Incumbency.  A
copy of a resolution of the Board of Directors of Borrower authorizing the
execution, delivery and performance of this Agreement, the Note, the Pledge
Agreement and other documents provided for in this Agreement, certified by the
secretary or assistant secretary of Borrower, together with a certificate of
such officer of Borrower, certifying the names of the officer(s) of Borrower
authorized to sign this Agreement, the Pledge Agreement, the Note and any other
documents provided for in this Agreement, together with a sample of the true
signature of each such Person (Lender may conclusively rely on such certificate
until formally advised by a like certificate of any changes therein).

 

17

--------------------------------------------------------------------------------


 

(iv)                              Governing Documents.  A copy of the articles
of incorporation and by-laws of Borrower, certified by the secretary or
assistant secretary of Borrower.

 

(v)                                 Certificate of No Default.  A certificate
signed by an appropriate officer of Borrower to the effect that: (A) no Event of
Default or Unmatured Event of Default has occurred and is continuing or will
result from the making of the first Loan; and (B) the representations and
warranties of Borrower contained herein are true and correct as at the date of
the first Loan as though made on that date.

 

(vi)                              Opinion of Counsel to Borrower.  An opinion of
counsel to Borrower substantially in the form of Exhibit B attached hereto.

 

(vii)                           Good Standing Certificate.  A good standing
certificate from Borrower’s Federal Reserve Bank and from the Secretary of State
of California.

 

(viii)                        Other Bank Agreements.  A copy of the Other Bank
Agreements, duly executed by Borrower and the Other Banks, certified by an
appropriate officer of Borrower, which certificate shall represent that, except
for the names of the Other Banks and related information therein and the amount
of the commitments to make revolving loans thereunder, each Other Bank Agreement
is identical in all material respects to this Agreement.

 

(ix)                                Intercreditor Agreement.  An intercreditor
agreement entered into between Lender and the Other Banks as to, among other
things, the Pledged Shares.

 

(x)                                   Miscellaneous.  Such other documents and
certificates as Lender may reasonably request.

 

(xi)                                Closing Fee.  A closing fee in the amount of
$43,750.

 

(b)                                 Representations and Warranties True.  At the
date of each Loan, Borrower’s representations and warranties set forth herein
shall be true and correct as of such date as though made on such date.

 

(c)                                  No Default.  At the time of each Loan, and
immediately after giving effect to such Loan, no Event of Default or Unmatured
Event of Default shall have occurred and be continuing at the time of such Loan,
or would result from the making of such Loan.

 

(d)                                 Pro Rata Division of Loans.  At the time of
each Loan and before and after giving effect thereto, the principal amount of
Loans outstanding under this Agreement and loans outstanding under the Other
Bank Agreements shall be divided ratably among the Lender and the Other Banks.

 

SECTION 6.2.                                         AUTOMATIC UPDATE OF
REPRESENTATIONS AND WARRANTIES AND NO-DEFAULT CERTIFICATE; CERTIFICATE AT
LENDER’S OPTION.  The request by Borrower for any Loan shall be deemed a
representation and warranty by Borrower that the statements in subsections (b)
and (c) of Section 6.l are true and correct on and as at the date of each
succeeding Loan, as the case may be.  Upon receipt of each Loan

 

18

--------------------------------------------------------------------------------


 

request Lender in its sole discretion shall have the right to request that
Borrower provide to Lender, prior to Lender’s funding of the Loan, a certificate
executed by Borrower’s President, Treasurer, or Chief Financial Officer to such
effect.

 

SECTION 7.  DEFAULT

 

SECTION 7.1.                                         EVENTS OF DEFAULT.  The
occurrence of any of the following shall constitute an “Event of Default”:

 

(a)                                  failure to pay, when and as due, any
principal, interest or other amounts payable hereunder or under the Note;
provided that, in the case of interest only, such failure shall continue for
three (3) days after its due date;

 

(b)                                 any default, event of default, or similar
event shall occur or continue under any other instrument, document, note or
agreement delivered to Lender in connection with this Agreement, including
without limitation, the Pledge Agreement, and any applicable cure period
provided therein shall have expired; or any such instrument, document, note or
agreement shall not be, or shall cease to be, enforceable in accordance with its
terms;

 

(c)                                  there shall occur any default or event of
default, or any event or condition that might become such with notice or the
passage of time or both, or any similar event, or any event that requires the
prepayment of borrowed money or the acceleration of the maturity thereof, under
the terms of any evidence of indebtedness or other agreement issued or assumed
or entered into by Borrower or any Subsidiary (including the Other Bank
Agreements) for obligations in an aggregate amount in excess of Two Million and
No/100 United States Dollars ($2,000,000), or under the terms of any indenture,
agreement, or instrument under which any such evidence of indebtedness or other
agreement is issued, assumed, secured, or guaranteed, and such event shall
continue beyond any applicable period of grace provided therein;

 

(d)                                 any representation, warranty, schedule,
certificate, financial statement, report, notice, or other writing furnished by
or on behalf of Borrower or any Subsidiary to Lender is false or misleading in
any material respect on the date as of which the facts therein set forth are
stated or certified;

 

(e)                                  Any guaranty of or pledge of collateral
security for the Loans shall be repudiated or become unenforceable or incapable
of performance or Borrower shall fail to pledge and deliver to Lender any share
certificate of Pacific Western National Bank as provided in Section 3(c) of the
Pledge Agreement;

 

(f)                                    Borrower or any Subsidiary shall fail to
comply with Sections 3.3, 5.l, 5.2(e) and (f), 5.4, 5.5, 5.6, 5.7 and 5.11
hereof; or fail to comply with or perform any agreement or covenant of Borrower
or any Subsidiary contained herein, which failure does not otherwise constitute
an Event of Default, and such failure shall continue unremedied for thirty (30)
days after notice thereof to Borrower by Lender;

 

(g)                                 an event or condition specified in
Section 4.13(b) shall occur or exist and if as a result of such event or
condition, together with all other such events or conditions if any,

 

19

--------------------------------------------------------------------------------


 

Borrower or any ERISA Affiliate shall incur, or, in the reasonable opinion of
Lender, shall be reasonably likely to incur, a liability to a Plan, a
Multiemployer Plan or the PBGC (or any combination of the foregoing) which is,
in the reasonable determination of Lender, materially adverse to the
consolidated assets, financial condition business or operations taken as a whole
of Borrower and its Subsidiaries;

 

(h)                                 any Person, or two or more Persons acting in
concert, shall acquire beneficial ownership (within the meaning of Rule 13d-3 of
the Securities and Exchange Commission under the Securities Exchange Act of
1934) of 50% or more of the outstanding shares of voting stock of Borrower;

 

(i)                                     any proceeding (judicial or
administrative) shall be commenced against Borrower or any Subsidiary, or with
respect to any assets of Borrower or any Subsidiary which could reasonably be
expected to have a material and adverse effect on the consolidated assets,
financial condition, business or operations of Borrower and its Subsidiaries and
which is not dismissed within thirty (30) days after it is commenced against
Borrower or any Subsidiary; or final judgment(s) and/or settlement(s) in an
aggregate amount that is more than ONE MILLION UNITED STATES DOLLARS
($1,000,000) in excess of insurance for which the insurer has confirmed coverage
in writing, a copy of which writing has been furnished to Lender, shall be
entered or agreed to in any suit or action commenced against Borrower or any
Subsidiary, and which are not satisfied within thirty (30) days after they have
been entered or agreed to in any suit or action commenced against Borrower or
any Subsidiary;

 

(j)                                     Borrower shall grant or any Person
(other than the Collateral Agent for the benefit of Lender and the Other Banks)
shall obtain a security interest in any collateral for the Loans; Borrower or
any other Person (other than the Collateral Agent for the benefit of Lender and
the Other Banks) shall perfect (or attempt to perfect) such a security interest;
a court shall determine that Collateral Agent does not have a first priority
security interest (for the benefit of Lender and the Other Banks) in any of the
collateral for the Loans enforceable in accordance with the terms of the related
documents; or any notice of a federal tax lien against Borrower shall be filed
with any public recorder and is not satisfied within thirty (30) days from the
time of such filing, unless Borrower is contesting the validity thereof in good
faith by appropriate proceedings and has set aside on its books adequate
reserves with respect thereto in accordance with generally accepted accounting
principles;

 

(k)                                  There shall be any material loss or
depreciation in the value of any collateral for the Loans for any reason, or,
unless expressly permitted by the related documents, all or any part of any
collateral for the Loans or any direct, indirect, legal, equitable or beneficial
interest therein is assigned, transferred or sold without Lender’s prior written
consent;

 

(l)                                     any Federal Reserve Bank, the FDIC or
other regulatory entity shall issue or agree to enter into any formal
enforcement action with or against Borrower or any Subsidiary (including, but
not limited to, a formal written agreement, cease and desist order, suspension,
removal or prohibition order or capital directive, but excluding a civil money

 

20

--------------------------------------------------------------------------------


 

penalty), or any Federal Reserve Bank, the FDIC or other regulatory entity shall
issue or enter into any informal enforcement action with or against Borrower or
any Subsidiary (including, but not limited to, a commitment letter, memorandum
of understanding or any similar action) or assess a civil money penalty, which
in each case is materially adverse to the consolidated assets, financial
condition, business or operations of Borrower or any Subsidiary;

 

(m)                               Borrower or any Subsidiary (other than an
Insignificant Subsidiary) shall fail to comply with Section 5.1 hereof or shall
suspend the transaction of all or a substantial portion of its usual business or
Borrower or any Subsidiary (other than an Insignificant Subsidiary) shall take
any corporation action to approve or authorize to approve any action or omission
that would result in any of the foregoing;

 

(n)                                 any bankruptcy, insolvency, reorganization,
arrangement, readjustment or similar proceeding, domestic or foreign, is
instituted by or against Borrower or any Subsidiary, and in the case of an
involuntary bankruptcy proceeding, such proceeding is not dismissed within sixty
(60) days (it is acknowledged and agreed that Lender has no obligation to make
Loans during such cure period); or Borrower or any Subsidiary shall take any
steps toward, or to authorize, such a proceeding; or

 

(o)                                 Borrower or any Subsidiary shall become
insolvent, generally shall fail or be unable to pay its debts as they mature,
shall admit in writing its inability to pay its debts as they mature, shall make
a general assignment for the benefit of its creditors or shall enter into any
composition or similar agreement.

 

SECTION 7.2.                                         DEFAULT REMEDIES.

 

(a)                                  Upon the occurrence and during the
continuance of any Event of Default specified in Section 7.l(a)-(m), Lender at
its option may declare the Note (principal, interest and other amounts) and any
other amounts owed to Lender, including without limitation any accrued but
unpaid Commitment Fee, immediately due and payable without notice or demand of
any kind.  Upon the occurrence of any Event of Default specified in
Section 7.l(n)-(o), the Note (principal, interest and other amounts) and any
other amounts owed to Lender, including without limitation any accrued but
unpaid Commitment Fee, shall be immediately and automatically due and payable
without action of any kind on the part of Lender.  Upon the occurrence and
during the continuance of any Event of Default, any obligation of Lender to make
any Loan shall immediately and automatically terminate without action of any
kind on the part of Lender, and Lender may exercise any rights and remedies
under this Agreement, the Pledge Agreement, the Note, any related document or
instrument, and at law or in equity.

 

(b)                                 Lender may, by written notice to Borrower,
at any time and from time to time, waive any Event of Default or Unmatured Event
of Default, which shall be for such period and subject to such conditions as
shall be specified in any such notice.  In the case of any such waiver, Lender
and Borrower shall be restored to their former position and rights hereunder,
and any Event of Default or Unmatured Event of Default so waived shall be deemed
to be cured and not continuing; but no such waiver shall extend to or

 

21

--------------------------------------------------------------------------------


 

impair any subsequent or other Event of Default or Unmatured Event of Default. 
No failure to exercise, and no delay in exercising, on the part of Lender of any
right, power or privilege hereunder shall preclude any other or further exercise
thereof or the exercise of any other right, power or privilege.  The rights and
remedies of Lender herein provided are cumulative and not exclusive of any
rights or remedies provided by law.

 

SECTION 8.  DEFINITIONS

 

SECTION 8.1.                                         GENERAL.  As used herein:

 

(a)                                  The term “Banking Day” means a day on which
Lender is open at its main office for the purpose of conducting a commercial
banking business and is not authorized to close.

 

(b)                                 The term “Code” shall mean the Internal
Revenue Code of 1986, as amended form time to time.

 

(c)                                  The term “Environmental Laws” shall mean
all federal, state and local laws, including statutes, regulations, ordinances,
codes, rules and other governmental restrictions and requirements, relating to
the discharge of air pollutants, water pollutants or process waste water or
otherwise relating to the environment or hazardous substances or the treatment,
processing, storage, disposal, release, transport or other handling thereof,
including, but not limited to, the federal Solid Waste Disposal Act, the federal
Clean Air Act, the federal Clean Water Act, the federal Resource Conservation
and Recovery Act, the federal Hazardous Materials Transportation Act, the
federal Comprehensive Environmental Response, Compensation and Liability Act of
1980, the federal Toxic Substances Control Act, regulations of the Nuclear
Regulatory Agency, and regulations of any state department of natural resources
or state environmental protection agency, in each case as now or at any time
hereafter in effect.

 

(d)                                 The term “ERISA” shall mean the Employee
Retirement Income Security Act of 1974, as amended from time to time.

 

(e)                                  The term “ERISA Affiliate” shall mean any
corporation or trade or business which is a member of the same controlled group
of corporations (within the meaning of Section 414(b) of the Code) as Borrower
or is under common control (within the meaning of Section 414(c) of the Code)
with Borrower.

 

(f)                                    The term “FDIC” means the Federal Deposit
Insurance Corporation and any successor thereof.

 

(g)                                 The term “Interest Period” means, with
regard to LIBOR Loans, the amount of days from the date an interest rate is to
be in effect to the date such interest period matures according to its terms.

 

(h)                                 The term “Interim Maturity Date” means the
last day of any Interest Period.

 

22

--------------------------------------------------------------------------------


 

(i)                                     The term “Multiemployer Plan” shall mean
a multiemployer plan defined as such in Section 3(37) of ERISA to which
contributions have been made by Borrower or any ERISA Affiliate as a
“contributing sponsor” (within the meaning of Section 4001(a)(13) of ERISA).

 

(j)                                     The term “Other Banks” means the other
banks party to the Other Bank Agreements, together with their successors and
assigns party to such Other Bank Agreements.

 

(k)                                  The term “Other Bank Agreements” means that
certain Amended and Restated Revolving Credit Agreement dated even date herewith
between Borrower and The Northern Trust Company, and the notes, guaranties,
pledge agreements and the other documents delivered in connection therewith, as
each may be amended, modified or supplemented from time to time.

 

(l)                                     The term “PBGC” shall mean the Pension
Benefit Guaranty Corporation or any entity succeeding to any or all of its
functions under ERISA.

 

(m)                               The term “Pension Plan” shall mean any Plan
which is a “defined benefit plan” within the meaning of Section 3(35) of ERISA.

 

(n)                                 The term “Person” shall mean any individual,
corporation, company, limited liability company, voluntary association,
partnership, trust, estate, unincorporated organization or government (or any
agency, instrumentality or political subdivision thereof).

 

(o)                                 The term “Plan” shall mean any plan, program
or arrangement covering current or former employees of Borrower or any of its
ERISA Affiliates which constitutes an “employee benefit plan” within the meaning
of Section 3(3) of ERISA.

 

(p)                                 The term “Prime Rate” means that rate of
interest announced from time to time by Lender called its prime rate, which rate
may not at any time be the lowest rate charged by Lender.  Changes in the rate
of interest on the Loans resulting from a change in the Prime Rate shall take
effect on the date set forth in each announcement of a change in the Prime Rate.

 

(q)                                 The term “Subsidiary” means any corporation,
partnership, joint venture, trust, or other legal entity of which Borrower owns
directly or indirectly twenty-five percent (25%) or more of the outstanding
voting stock or interest, or of which Borrower has effective control, by
contract or otherwise.  The term Subsidiary includes each Subsidiary Bank unless
stated otherwise explicitly.

 

(r)                                    The term “Subsidiary Bank” means each
Subsidiary which is a bank.

 

(s)                                  The term “Tier 1 Capital” means the same as
that determined under the capital formula currently used by the Federal Reserve
Board.

 

23

--------------------------------------------------------------------------------


 

(t)                                    The term “Total Capital” means the same
as that determined under the capital formula currently used by the Federal
Reserve Board.

 

(u)                                 The term “Trust Guarantee” means any
guarantee of Borrower of the Trust Preferred Securities, which guarantee is
subordinate and junior in right of payment to the prior payment of the
obligations of Borrower hereunder and under the Note on terms satisfactory to
Lender.

 

(v)                                 The term “Trust Indebtedness” means
indebtedness of Borrower payable to the Trust Issuer or its transferees (a)
which is due not earlier than the date thirty (30) years after its issuance,
(b) which may not be redeemed earlier than five (5) years after issuance and (c)
the payment of which is subordinate and junior in right of payment to the prior
payment of the obligations of Borrower hereunder and under the Note on terms
satisfactory to Lender.

 

(w)                               The term “Trust Issuer” means a wholly-owned
Subsidiary of Borrower which qualifies as a Delaware or Connecticut statutory
business trust.

 

(x)                                   The term “Trust Preferred Securities”
means preferred securities issued by the Trust Issuer (a) which are subject to
mandatory redemption not earlier than the date thirty (30) years after issuance
and (b) which may not be optionally redeemed earlier than five (5) years after
issuance.

 

(y)                                 The term “Unmatured Event of Default” means
an event or condition which would become an Event of Default with notice or the
passage of time or both.

 

Except as and unless otherwise specifically provided herein, all accounting
terms shall have the meanings given to them by generally accepted accounting
principles and shall be applied and all reports required by this Agreement shall
be prepared, in a manner consistent with the financial statements referred to in
Section 4.3 above.

 

SECTION 8.2.                                         APPLICABILITY OF SUBSIDIARY
REFERENCES.  Terms hereof pertaining to any Subsidiary shall apply only during
such times as Borrower has any Subsidiary.

 

SECTION 9.  NO INTEREST OVER LEGAL RATE.

 

Borrower does not intend or expect to pay, nor does Lender intend or expect to
charge, accept or collect any interest which, when added to any fee or other
charge upon the principal which may legally be treated as interest, shall be in
excess of the highest lawful rate.  If acceleration, prepayment or any other
charges upon the principal or any portion thereof, or any other circumstance,
result in the computation or earning of interest in excess of the highest lawful
rate, then any and all such excess is hereby waived and shall be applied against
the remaining principal balance.  Without limiting the generality of the
foregoing, and notwithstanding anything to the contrary contained herein or
otherwise, no deposit of funds shall be required in connection herewith which
will, when deducted from the principal amount outstanding hereunder, cause the
rate of interest hereunder to exceed the highest lawful rate.

 

24

--------------------------------------------------------------------------------


 

SECTION 10.  PAYMENTS, ETC.

 

All payments hereunder shall be made in immediately available funds, and shall
be applied first to accrued interest and then to principal; however, if an Event
of Default occurs, Lender may, in its sole discretion, and in such order as it
may choose, apply any payment to interest, principal and/or lawful charges and
expenses then accrued.  Borrower shall receive immediate credit on payments
received during Lender’s normal banking hours if made in cash, immediately
available funds, or by debit to available balances in an account at Lender;
otherwise payments shall be credited after clearance through normal banking
channels.  Borrower authorizes Lender to charge any account of Borrower
maintained with Lender for any amounts of principal, interest, taxes, duties, or
other charges or amounts due or payable hereunder, with the amount of such
payment subject to availability of collected balances in Lender’s discretion;
unless Borrower instructs otherwise, all Loans shall be made in immediately
available funds and shall be credited to an account(s) of Borrower with Lender. 
All payments shall be made without deduction for or on account of any present or
future taxes, duties or other charges levied or imposed on this Agreement, the
Pledge Agreement, the Note, the Loans or the proceeds, Lender or Borrower by any
government or political subdivision thereof.  Borrower shall upon request of
Lender pay all such taxes, duties or other charges in addition to principal and
interest, including without limitation all documentary stamp and intangible
taxes, but excluding income taxes based solely on Lender’s income.

 

SECTION 11.  SETOFF.

 

At any time after an Event of Default of Unmatured Event of Default shall have
occurred and be continuing, and upon notice to Borrower, any account, deposit or
other indebtedness owing by Lender to Borrower, and any securities or other
property of Borrower delivered to or left in the possession of Lender or its
nominee or bailee, may be set off against and applied in payment of any
obligation hereunder, whether due or not.  The setoff provision in this
Section 11 shall not be applicable to any accounts (and deposits or property
therein) maintained at Lender in the name of Borrower or any of its Subsidiaries
for which Borrower or such Subsidiaries have established and maintained in trust
for the benefit of any third party (not including, however, any affiliate of
Borrower or any such Subsidiary).  Borrower shall be obligated to notify Lender
promptly upon the receipt of any such notice of setoff, and provide supporting
documentation, in form and substance reasonably satisfactory to Lender, to
establish, in the reasonable opinion of Lender, that any account subject to such
setoff is in fact held by Borrower or any of its Subsidiaries, as the case may
be, in trust for the benefit of any third party (not including, however, any
affiliate or Borrower or any such Subsidiary).  If Borrower fails to comply with
the foregoing sentence, Lender may assume that its setoff of any account or
other property is valid and permissible.

 

SECTION 12.  NOTICES

 

All notices, requests and demands to or upon the respective parties hereto shall
be made, if to Lender, to its office indicated above (Attention:  Jon B. Beggs,
Vice President), and if to Borrower, to its address set forth below, or to such
other address as may be hereafter designated in writing by the respective
parties hereto or, as to Borrower, may appear in Lender’s records.  Notices sent
by facsimile transmission shall be deemed to have been given upon electronic

 

25

--------------------------------------------------------------------------------


 

confirmation; notices sent by mail shall be deemed to have been given three (3)
business days after the date when sent by registered or certified mail, postage
prepaid; notices sent by personal delivery or by a nationally recognized
overnight delivery service (e.g., Federal Express) shall be deemed to have been
given when received.

 

SECTION 13.  MISCELLANEOUS.

 

This Agreement and any document or instrument executed in connection herewith
shall be governed by and construed in accordance with the internal law of the
State of New York.  This Agreement may only be amended, supplemented or modified
at any time by written instrument duly executed by Lender and Borrower. 
Concurrently with the execution of any amendment to this Agreement, Borrower
shall deliver to Lender a substantially similar amendment to the Other Bank
Agreements signed by each of the Other Banks, certified by an appropriate
officer of Borrower.  Failure to deliver such amendment to the Other Bank
Agreements shall entitle Lender to declare an Event of Default under
Section 7.1(f) of this Agreement, without any further notice.  Unless the
context requires otherwise, wherever used herein the singular shall include the
plural and vice versa, and the use of one gender shall also denote the other. 
Captions herein are for convenience of reference only and shall not define or
limit any of the terms or provisions hereof; references herein to Sections or
provisions without reference to the document in which they are contained are
references to this Agreement.  This Agreement shall bind Borrower, its
successors and assigns, and shall inure to the benefit of Lender, its successors
and assigns, except that Borrower may not transfer or assign any of its rights
or interest hereunder without the prior written consent of Lender.  Borrower
agrees to pay upon demand all expenses (including without limitation reasonable
attorneys’ fees, legal costs and expenses, whether in or out of court, in
original or appellate proceedings or in bankruptcy) incurred or paid by Lender
or any holder of the Note in connection with (a) the negotiation, preparation,
execution and delivery of this Agreement, the Note, the Pledge Agreement and the
other documents to be delivered hereunder, (b) any amendment, modification or
waiver of any of the terms of this Agreement, the Pledge Agreement or the Note,
(c) any Event of Default or Unmatured Event of Default and any enforcement or
collection proceedings resulting therefrom, and (d) any transfer, stamp,
documentary or other similar taxes, assessments or charges levied by any
governmental or revenue authority in respect of this Agreement, the Pledge
Agreement, the Note or any other document referred to herein; provided, that,
Borrower shall not be obligated to pay Lender for Lender’s attorneys’ fees and
expenses for the matters described in the foregoing clause (a) which exceed
$7,500.  Except as otherwise specifically provided herein, Borrower expressly
and irrevocably waives presentment, protest, demand and notice of any kind in
connection herewith.

 

SECTION 14.  ARBITRATION AND WAIVER OF JURY TRIAL

 

(a)                                  This Section concerns the resolution of any
controversies or claims between Lender and Borrower, whether arising in
contract, tort or by statute, including but not limited to controversies or
claims that arise out of or relate to:  (i) this Agreement (including any
renewals, extensions or modifications); or (ii) any document executed in
connection with this Agreement (collectively, a “Claim”).

 

26

--------------------------------------------------------------------------------


 

(b)                                 At the request of Lender or Borrower, any
Claim shall be resolved by binding arbitration in accordance with the Federal
Arbitration Act (Title 9, U.S. Code) (the “Act”).  The Act will apply even
though this Agreement provides that it is governed by the law of a specified
state.

 

(c)                                  Arbitration proceedings will be determined
in accordance with the Act, the applicable rules and procedures for the
arbitration of disputes of JAMS or any successor thereof (“JAMS”), and the terms
of this Section.  In the event of any inconsistency, the terms of this
Section shall control.

 

(d)                                 The arbitration shall be administered by
JAMS and conducted, unless otherwise required by law, in the State of
California.  All Claims shall be determined by one arbitrator; however, if
Claims exceed Five Million Dollars ($5,000,000), upon the request of Lender or
Borrower, the Claims shall be decided by three arbitrators.  All arbitration
hearings shall commence within thirty (30) days of the demand for arbitration
and close within thirty (30) days of commencement and the award of the
arbitrator(s) shall be issued within thirty (30) days of the close of the
hearing.  However, the arbitrator(s), upon a showing of good cause, may extend
the commencement of the hearing for up to an additional sixty (60) days.  The
arbitrator(s) shall provide a concise written statement of reasons for the
award.  The arbitration award may be submitted to any court having jurisdiction
to be confirmed and enforced.

 

(e)                                  The arbitrator(s) will have the authority
to decide whether any Claim is barred by the statute of limitations and, if so,
to dismiss the arbitration on that basis.  For purposes of the application of
the statute of limitations, the service on JAMS under applicable JAMS rules of a
notice of Claim is the equivalent of the filing of a lawsuit.  Any dispute
concerning this arbitration provision or whether a Claim is arbitrable shall be
determined by the arbitrator(s).  The arbitrator(s) shall have the power to
award legal fees pursuant to the terms of this Agreement.

 

(f)                                    This Section does not limit the right of
Lender or Borrower to:  (i) exercise self-help remedies, such as, but not
limited to, setoff; (ii) initiate judicial or non-judicial foreclosure against
any real or personal property collateral; (iii) exercise any judicial or power
of sale rights, or (iv) act in a court of law to obtain an interim remedy, such
as, but not limited to, injunctive relief, writ of possession or appointment of
a receiver, or additional or supplementary remedies.

 

(g)                                 The filing of a court action is not intended
to constitute a waiver of the right of any party, including the suing party,
thereafter to require submittal of the Claim to arbitration.

 

(h)                                 By agreeing to binding arbitration, the
parties irrevocably and voluntarily waive any right they may have to a trial by
jury in respect of any Claim.  Furthermore, without intending in any way to
limit this Agreement to arbitrate, to the extent any claim is not arbitrated,
the parties irrevocably and voluntarily waive any right they may have to a trial
by jury in respect of such Claim.  This provision is a material inducement for
the parties entering into this Agreement.

 

27

--------------------------------------------------------------------------------


 

[Signature Page Follows]

 

28

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

 

 

FIRST COMMUNITY BANCORP

 

 

 

By:

 

 

 

Name:  Lynn M. Hopkins

 

Title:  EVP, Chief Financial Officer

 

 

 

Address for notices:

 

 

 

120 Wilshire Blvd.

 

Santa Monica, California  90401

 

Attention:

 

 

 

 

 

 

 

U.S. BANK NATIONAL ASSOCIATION

 

 

 

By:

 

 

 

Name:  Jon B. Beggs

 

Title:  Vice President

 

29

--------------------------------------------------------------------------------


 

SCHEDULE 4.3

 

MATERIAL ADVERSE CHANGE/CONTINGENT LIABILITIES

 

NONE

 

--------------------------------------------------------------------------------


 

SCHEDULE 4.8

 

LITIGATION

 

NONE

 

--------------------------------------------------------------------------------


 

SCHEDULE 4.11

 

SUBSIDIARIES

 

SUBSIDIARY

 

STATE

 

PERCENTAGE OWNED

 

 

 

 

 

 

 

First National Bank

 

Federally chartered doing business in California

 

100

%

 

 

 

 

 

 

Pacific Western National Bank

 

Federally chartered doing business in California

 

100

%

 

 

 

 

 

 

Bankshares Service Corporation  (a wholly owned subsidiary of First National
Bank)

 

California

 

100

%

 

 

 

 

 

 

Desert Community Properties  (a wholly owned subsidiary of Pacific Western
National Bank)

 

California

 

100

%

 

 

 

 

 

 

First Charter Merchant Card Consulting Services, Inc.  (a wholly owned
subsidiary of Pacific Western National Bank

 

California

 

100

%

 

 

 

 

 

 

First Community/CA Statutory Trust

 

Connecticut

 

100

%

 

 

 

 

 

 

First Community/CA Statutory Trust II

 

Connecticut

 

100

%

 

 

 

 

 

 

First Community Statutory Trust III

 

Delaware

 

100

%

 

 

 

 

 

 

First Community/CA Statutory Trust IV

 

Connecticut

 

100

%

 

 

 

 

 

 

Professional Bancorp Mortgage, Inc.  (a wholly owned subsidiary of Pacific
Western National Bank)

 

California

 

100

%

First Community/CA Statutory Trust V

 

Connecticut

 

100

%

 

--------------------------------------------------------------------------------


 

SCHEDULE 5.5(a)

 

INDEBTEDNESS

 

NONE

 

--------------------------------------------------------------------------------


 

SCHEDULE 5.5(b)

 

LIENS

 

NONE

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

REVOLVING CREDIT NOTE

 

$17,500,000

 

Milwaukee, Wisconsin

 

 

August 15, 2003

 

FOR VALUE RECEIVED, on or before the Maturity Date, FIRST COMMUNITY BANCORP, a
corporation formed under the laws of the State of California (“Borrower”),
promises to pay to the order of U.S. BANK NATIONAL ASSOCIATION, a national
banking association (hereafter, together with any subsequent holder hereof,
called “Lender”), at its banking office at 777 East Wisconsin Avenue, Milwaukee,
Wisconsin 53202, or at such other place as Lender may direct, the aggregate
unpaid principal balance of each advance (a “Loan” and collectively the “Loans”)
made by Lender to Borrower hereunder.  The total principal amount of Loans
outstanding at any one time hereunder shall not exceed SEVENTEEN MILLION FIVE
HUNDRED THOUSAND UNITED STATES DOLLARS ($17,500,000).

 

Lender is hereby authorized by Borrower at any time and from time to time at
Lender’s sole option to attach a schedule (grid) to this Note and to endorse
thereon notations with respect to each Loan specifying the date and principal
amount thereof, and the date and amount of each payment of principal and
interest made by Borrower with respect to each such Loan.  Lender’s endorsements
as well as its records relating to Loans shall be rebuttably presumptive
evidence of the outstanding principal and interest on the Loans, and, in the
event of inconsistency, shall prevail over any records of Borrower and any
written confirmations of Loans given by Borrower.

 

Borrower agrees to pay interest on the unpaid principal amount from time to time
outstanding hereunder on the dates and at the rate or rates as set forth in the
Revolving Credit Agreement (as hereinafter defined).

 

Payments of both principal and interest are to be made in immediately available
funds in lawful money of the United States of America.

 

This Note evidences indebtedness incurred under that certain Revolving Credit
Agreement dated as of the date hereof executed by and between Borrower and
Lender (and, if amended, restated or replaced, all amendments, restatements and
replacements thereto or therefor, if any) (the “Revolving Credit Agreement;”
capitalized terms not otherwise defined herein have the same meaning herein as
in the Revolving Credit Agreement).  Reference is hereby made to the Revolving
Credit Agreement for a statement of its terms and provisions, including without
limitation those under which this Note may be paid prior to its due date or have
its due date accelerated.

 

Borrower agrees to pay upon demand all expenses (including without limitation
attorneys’ fees, legal costs and expenses, in each case whether in or out of
court, in original or appellate proceedings or in bankruptcy) incurred or paid
by Lender or any holder hereof in connection with the enforcement or
preservation of its rights hereunder or under any document

 

--------------------------------------------------------------------------------


 

or instrument executed in connection herewith.  Borrower expressly and
irrevocably waives presentment, protest, demand and notice of any kind in
connection herewith.

 

This Note is secured by the property described in the Pledge Agreement (as such
term is defined in the Revolving Credit Agreement), to which reference is made
for a description of the collateral provided thereby and the rights of Lender
and Borrower in respect of such collateral.

 

This Note and any document or instrument executed in connection herewith shall
be governed by and construed in accordance with the internal law of the State of
New York.  Unless the context requires otherwise, wherever used herein the
singular shall include the plural and vice versa, and the use of one gender
shall also denote the other.  Captions herein are for convenience of reference
only and shall not define or limit any of the terms or provisions hereof;
references herein to Sections or provisions without reference to the document in
which they are contained are references to this Note.  This Note shall bind
Borrower, its successors and assigns, and shall inure to the benefit of Lender,
its successors and assigns, except that Borrower may not transfer or assign any
of its rights or interest hereunder without the prior written consent of Lender.

 

 

FIRST COMMUNITY BANCORP

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

2

--------------------------------------------------------------------------------
